Citation Nr: 0412168	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for basal cell 
carcinoma, allegedly due to exposure to radiation from radar.

2.  Entitlement to service connection for enucleation of 
right eye, allegedly secondary to the basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service in the Air Force from April 
1956 to January 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO, among other 
things, granted the veteran's petition to reopen his 
previously denied claim for service connection for basal cell 
carcinoma (skin cancer) allegedly due to exposure to ionizing 
radiation.  But, after reopening this claim, the RO denied it 
on the merits.  The RO also denied an additional claim for 
service connection for enucleation of the right eye secondary 
to the basal cell carcinoma.

Although the RO reopened the claim for basal cell carcinoma, 
and indeed the Board may as well, based on the submission of 
new and material evidence, the Board still must make this 
threshold preliminary determination concerning this claim 
before adjudicating the merits of it on a de novo basis 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying merits of this 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Unfortunately, however, prior to deciding this appeal, this 
case must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

Service connection for cancer that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be accomplished in three different ways.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996).  First, there are 15 types of 
cancer that will be presumptively service connected.  38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d)(2) 
(2003).  Second, 38 C.F.R. § 3.311(b) (2003) provides a list 
of "radiogenic diseases" that will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "showing that the disease or malady was incurred during or 
aggravated by service," a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Basal cell carcinoma is neither one of the diseases listed in 
38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d)(2) 
(2003) nor one of those added to the list of presumptive 
diseases, effective March 26, 2002.  See 67 Fed. Reg. 3612 
(2002).  

Moreover, even if basal cell carcinoma was a disease listed 
in 38 U.S.C.A. § 1112(c) (West 2002) or 38 C.F.R. 
§ 3.309(d)(2) (2003), the veteran also would have to show he 
was a "radiation exposed veteran" as defined by 38 C.F.R. § 
3.309(d)(3) (2003).  That regulation defines a "radiation 
exposed" veteran as one who participated in at least one of 
the "radiation risk" activities listed at 38 C.F.R. § 
3.309(d)(3)(ii) (2003), while on active duty.  The veteran 
has not alleged that he participated in any of the listed 
"radiation risk" activities.  Neither does he have a 
"radiogenic disease" as that term is defined in 38 C.F.R. § 
3.311(b)(2) (2003) and, therefore, there is no basis for VA 
to obtain a radiation "dose estimate" in connection with his 
claim.  38 C.F.R. § 3.311(a)(1) (2003).



Thus, the veteran is not entitled to any of the presumptions 
available under the law that would relieve him of the burden 
of showing that his current disabilities are related to his 
military service.  However, regardless, he still may show he 
is entitled to service connection for basal cell carcinoma on 
a direct incurrence basis due to the claimed exposure to 
radiation from radar, and for enucleation of his right eye 
if there is medical evidence indicating it was proximately 
due to or the result of his basal cell carcinoma.  See Combee 
v. Brown, 34 F.3d at 1044 (a veteran filing a claim under the 
Radiation Compensation Act may establish service connection 
presumptively or by showing disease was incurred during or 
aggravated by service).  See, too, 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995).

In a March 1992 Statement in Support of Claim, VA Form 21-
4138, filed in connection with his original claim that was 
reopened in the September 2002 rating decision appealed, the 
veteran stated that he worked as a radio and radar repairman.  
He also noted that he was only allowed to work on the radar 
antennas "a couple of minutes in an hour period" to avoid 
exposure to radiation.  His DD Form 214 lists his Military 
Occupation Specialty (MOS) as a Ground Command Equipment 
Repairman.  His original claim and petition to reopen were 
based on the theory that his basal cell carcinoma and 
consequent right eye enucleation were due to the radiation to 
which he was exposed while performing repairs on radar 
equipment.

The medical evidence of record contains four opinions as to 
whether the veteran's military service, in particular his 
work on radar antennas, as likely as not caused his current 
basal cell carcinoma and the resulting enucleation of his 
right eye.

The August 2002 QTC medical examiner, after reviewing the 
veteran's claims folder and conducting a physical 
examination, opined on the question of the likelihood that 
his exposure to radiation between 1956 and 1960 caused skin 
cancer after service.  The examiner noted the veteran's 
multiple occurrences of basal cell carcinoma since service 
and that he was exposed to radar during service.  
The examiner stated that the number of lesions the veteran 
had were more than normal, but added that they are primarily 
in the areas exposed to UV radiation.  The examiner also 
stated that he had performed research and was unable to find 
clear association of any increased risk for basal cell 
carcinoma from radar exposure, and found only that UV 
radiation causes increase in basal cell carcinoma.  
He concluded:  "[I]t is my opinion based on medical record 
review, physical examination and history that the veteran's 
current skin cancer is less likely to be secondary to radar 
exposure."  The QTC examiner neither cited nor attached any 
of the research to which he referred in his opinion.

A January 2002 letter from Dr. D. P. Shirley of Jacksonville 
Dermatology stated that the veteran had been a patient of his 
for several years and had numerous malignancies on the face 
and neck.  He noted that the veteran had several lesions 
removed before becoming his patient, and lost his right eye 
due to basal cell carcinoma.  Dr. Shirley also noted that the 
veteran had worked in a radar unit in the Army and was 
assigned to work on "downtown" units while other radar 
units were still in operation, and did so for longer than the 
2 minutes he was told should be the maximum for such work.  
Dr. Shirley concluded:  "At his age and without a history of 
the basal cell carcinoma in the family, I feel that this may 
have been a contributing factor to numerous malignant lesions 
that [he] has formed in the past.  His number of lesions for 
his age is clearly beyond the normal range, and I feel that 
the pre-radiation he received in is work on a regular basis 
is a significant factor in his present problem."

Dr. Shirley referred the veteran's case to Dr. J. Huppmann of 
Jacksonville Skin Care for a second opinion as to whether the 
veteran's history of skin care "might have a causal 
relationship with his past history of exposure to radar 
equipment while in the Air Force."  After noting the 
veteran's history of skin cancer and exposure to radar 
emissions during service, Dr. Huppmann concluded:  
"The overwhelming preponderance of evidence fails to support 
any association between skin cancer and electromagnetic field 
(EMF) radiation or microwave radiation.  This is because this 
portion of electromagnetic radiation is lower energy and is 
non-ionizing radiation."  Dr. Huppmann noted that ionizing 
radiation such as X-rays and ultraviolet radiation can cause 
skin cancer via physical damage to genetic material in the 
cells and the breaking of molecular bonds.  He also noted 
that, while physical destruction of tissue has been confirmed 
from EMF radiation resonance, that has been only in the 
laboratory setting and not to a degree that can be associated 
with being cancer-inducing.  His research revealed only 
associations between other types of cancer and EMF radiation, 
and those were found only in sparse literature reports and 
did not contain proof of a connection between them.

Dr. Huppmann then listed the sources of the information upon 
which his conclusions were based, summarized these sources, 
and attached them to the letter containing his opinion.  
Although he concluded that he could not support the veteran's 
claim that exposure specifically to radar emissions resulted 
in his history of extensive skin cancers, he made the 
following significant observation:  "The only potential 
causal relationship I could see in your case is if you 
incurred exposure to x-ray emissions while performing 
maintenance and operating duties with the particular radar 
equipment associated with your job at that time.  A long 
delay between exposure and the development of skin cancer 
would be expected."

There is also an opinion of Dr. H. J. MacDonald of Facial 
Plastic Surgery noting the veteran's numerous skin 
malignancies and his work on radar antenna units while other 
units nearby were still in operation.  He concluded:  "It is 
my opinion that this patient's propensity for forming 
epidermoid malignancies is clearly well beyond the normal 
range and it is my feeling that the previous radiation he 
received in his work on radar units is a significant factor 
in his present problem."  Dr. MacDonald did not cite any 
specific research or underlying bases for this opinion.

In Rucker v. Brown, 10 Vet. App. 67 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) addressed a claim for 
entitlement to service connection for cancers of the bladder, 
left kidney, prostate and right lung, allegedly caused by 
non-ionizing radiation from naval radar equipment, as well as 
ionizing radiation.  The appellant had submitted a medical 
opinion in which a private physician had found it highly 
unlikely the veteran would have developed all four cancers 
had he not been exposed to a factor other than normal 
environmental causes, and that it was "quite reasonable" to 
assume that the in-service exposure to radiation from radar 
was the cause of the multiple carcinomas.  Id. at 70.  The 
physician noted that he had not had another patient with 4 
carcinomas in his 15 years of practice and the small chance 
of this occurring, along with the veteran's in-service 
exposure to 
non-ionizing radiation, made it "highly likely" that such 
exposure was the cause.  Id. at 69-70.

The appellant in the Rucker case also had submitted 
scientific articles, which the Court found had established 
that "naval radar equipment emits microwave-type non-
ionizing radiation."  Id. at 69.  The Board had disregarded 
the medical articles, stating they merely described the 
effects of radiation exposure in general, and dismissed the 
physician's opinion in part because of a lack of expertise in 
the field of radiation exposure.  Although the Court affirmed 
the Board's denial of the veteran's claim that his cancers 
were attributable to ionizing radiation, id. at 71-72, it 
remanded as to the claim that they were attributable to the 
non-ionizing radiation.  Id. at 72-74.  After noting, 
"[B]efore today, the Court has not addressed the threshold 
issue question of what evidence will suffice to well-ground a 
claim for service connection based on non-ionizing radiation 
exposure, id. at 72, the Court found that "the articles 
submitted by the appellant effectively demonstrate that the 
scientific theory at issue is not 'inherently incredible.'"  
Id. at 72-73.  The Court also found that the Board committed 
error in rejecting the medical opinion without citing 
competent evidence of record for that conclusion.  Id. at 74.  
Consequently, the Court remanded the claim to the Board for 
more careful consideration of the scientific articles and 
medical opinions, with instructions to seek any other 
evidence it thought necessary to the resolution of the 
appellant's claim.  Id. at 75.

In light of Rucker, the case at hand must be remanded.  The 
claim that the veteran's cancer may be related to his 
exposure to radar equipment is at least a plausible one 
(irrespective of any legal theory of well groundedness that, 
incidentally, no longer exist), based on the articles cited 
in Rucker and in support of Dr. Huppmann's opinion.  The 
medical evidence of record contains conflicting opinions, and 
only one of those opinions - Dr. Hupmann's - cited specific 
research and carefully explained the underlying bases of the 
opinion.  In light of Dr. Huppmann's conclusion that there 
may be a relationship between the veteran's in-service job 
and his current disabilities, depending on the particular 
radar equipment he worked with, it is necessary to determine, 
to the extent possible, the precise nature of the work that 
he did and the equipment he used.  Although the RO obtained 
his service medical records (SMRs), attempted to get his DD 
1141 - the service record most likely to contain information 
about any radiation to which he may have been exposed - and 
contacted the Brooks Air Force Base in an unsuccessful 
attempt to obtain information as to any exposure to 
radiation, there are other records that should be sought.  
For example, his service personnel records or his Air Force 
unit records may contain more detailed information as to the 
nature of the work he performed.  Thus, this case must be 
remanded to attempt to obtain these records.

In addition, The Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000, 
prior to the veteran filing his petition to reopen in 
February 2002.  Implementing VA regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which eliminated the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA's duty to notify applies to petitions to reopen claims 
as well as original claims.  Quartuccio, 16 Vet. App. at 186-
187.

Although the RO's April 2002 VCAA letter explained the RO's 
duty to notify and assist the veteran, what the evidence 
would need to show in order to prove the diseases and 
injuries alleged were service connected, and specifically 
listed the evidence that the RO already had received, and the 
additional evidence it already had requested in support of 
the claims, the letter never specifically indicated the 
respective responsibilities of the RO and the veteran in 
obtaining different types of evidence.  Although the May 2003 
statement of the case (SOC) contained the text of the VCAA 
implementing regulation 38 C.F.R. § 3.159 (2003), which 
explains in detail VA's duty to assist, including the 
respective responsibilities of the RO and the veteran in 
obtaining Federal and non-Federal records, it would be better 
if this information were explained in the VCAA letter.  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This includes 
informing the veteran of the respective 
responsibilities-his and VA's, in 
obtaining different types of evidence, 
e.g., those records in the custody of a 
Federal department or agency and those 
that are not, as explained in 38 C.F.R. 
§ 3.159(c) (2003).  He should also be 
asked to submit any relevant evidence in 
his possession concerning his claims.

2.  Take all steps necessary to procure 
the veteran's service personnel records 
and Air Force unit records, including 
requesting records from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).

3.  After any of the requested records 
are received, or the RO concludes they do 
not exist or that further efforts to 
obtain them would be futile, see 
38 C.F.R. § 3.159(c)(2) (2003), ask the 
veteran to complete and return the 
appropriate releases (VA Form 21-4142s) 
to the extent necessary to obtain the 
information to be requested in this 
paragraph.  Upon receipt of any 
appropriate releases, send any new 
relevant records that have been obtained 
to Drs. Shirley and MacDonald, and ask 
that they provide the medical bases and 
supporting authority for their opinions 
that the veteran's basal cell carcinoma 
and resulting right eye enucleation 
resulted from his exposure to radiation 
from radar in service, including any 
scientific articles or treatises upon 
which they rely in reaching their 
conclusions.  Also, send any new relevant 
records to Dr. Huppmann and ask for his 
opinion as to the relationship between 
the veteran's in-service work and his 
current disabilities in light of this new 
information.

4.  After all additional evidence has 
been obtained, schedule the veteran for a 
VA oncology examination to determine 
whether his basal cell carcinoma and 
consequent right eye enucleation are 
related to his exposure to radiation from 
radar in service.

The claims folder-including a copy of 
this remand, must be made available to 
the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

To facilitate an opinion, the examiner 
should review the previous opinions 
expressed by the private physicians 
mentioned above and any subsequent 
opinions they provide, including 
scientific treatises and articles on 
which their opinions are based, as well 
as the August 2002 QTC examiner's 
opinion.  Also, review the articles cited 
in Rucker v. Brown, 10 Vet. App. at 69 
(The Microwave Problem, Scientific 
American, September 1986; Effects upon 
Health of Occupational Exposure to 
Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States 
Environmental Protection Agency, 
September 1984).  Then, based on these 
opinions and articles, and any additional 
evidence regarding the precise nature of 
the work that the veteran performed and 
the equipment upon which he performed it, 
the examiner should indicate whether it 
is at least as likely as not that his 
basal cell carcinoma and consequent 
right eye enucleation are the result of 
the particular type of radiation to which 
he most likely would have been exposed 
during service.

If no opinion can be rendered, an 
explanation should be set forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative a 
Supplemental SOC (SSOC) and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.



The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims  the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




